Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 9/3/2021. 
Claims 1-3, 5-7, 10-17, 19-23 are allowed. 
Claims 4, 8, 9, 18 are cancelled. 
                       
    Allowable Subject Matter
Claims 1-3, 5-7, 10-17, 19-23 are allowed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2021.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative, Mr. Thomas Fuller on 11/15/2021. 

CLAIM LISTING

This listing of claims will replace all prior versions, and listings, of claims in the application:
1.	(Currently Amended) A method comprising:
receiving, by a server computer from a communication device, an initialization request message to provision access data; 
providing, by the server computer to the communication device, a dynamic data element;
receiving, by the server computer from the communication device, a provisioning request message including a user device identifier and a cryptogram in a first message format, which is received from a user device by the communication device during a message exchange process between the user device and the communication device, wherein the cryptogram is formed using at least a first cryptographic key that is on the user device and the dynamic data element, and wherein the first cryptographic key is derived on the user device;
generating, by the server computer, an authorization request message in a second message format by mapping data elements of the provisioning request in the first message format to corresponding data elements of the authorization request message in the second message format, the authorization request message comprising the cryptogram;
transmitting, by the server computer, the authorization request message to an authorizing computer, wherein the cryptogram is validated using a second cryptographic key that is on the authorizing computer;
receiving, by the server computer, an authorization response message from the authorizing computer; and
in response to receiving the authorization response message, providing, by the server computer, access data to the communication device.

3.	(Original) The method of claim 1, wherein the cryptogram is formed using a DES or triple DES encryption process.
4.	(Cancelled) 

5.	(Original) The method of claim 1, further comprising:
verifying that the authorization response message comprises a positive authorization indicator, prior to providing the access data to the communication device.
6.	(Original) The method of claim 1, wherein the first message format is an HTTP/S message format, and the second message format is an ISO 8583 message format.
7.	(Previously presented) The method of claim 1, wherein the authorization request message further comprises a value.
8.	(Canceled)
9.	(Canceled)
10.	(Original) The method of claim 1, wherein the access data comprises data that can allow a user of the communication device to access a secure location.
11.	(Currently Amended) A server computer comprising:
a processor; and
a computer readable medium, the computer readable medium comprising code, executable by the processor to implement a method comprising:
receiving, from a communication device, an initialization request message to provision access data; 
providing, to the communication device, a dynamic data element;
the communication device, a provisioning request message including a user device identifier and a cryptogram in a first message format, which is received from a user device by the communication device during a message exchange process between the user device and the communication device, wherein the cryptogram is formed using at least a first cryptographic key that is on the user device and the dynamic data element, and wherein the first cryptographic key is derived on the user device;
generating an authorization request message in a second message format by mapping data elements of the provisioning request in the first message format to corresponding data elements of the authorization request message in the second message format, the authorization request message comprising the cryptogram;
transmitting the authorization request message to an authorizing computer, wherein the cryptogram is validated using a second cryptographic key that is on the authorizing computer;
receiving an authorization response message from the authorizing computer; and
in response to receiving the authorization response message, providing access data to the communication device.
12.	(Original) The server computer of claim 11, wherein the authorization request message comprises a zero value amount, the cryptogram, and the user device identifier.
13.	(Original) The server computer of claim 11, wherein the authorization response message comprises the user device identifier and an authorization indicator.
14.	(Original) The server computer of claim 11, wherein the access data comprises a token.
15.	(Currently Amended) The server computer of claim 11, wherein the 
comprises a random number
16.	(Currently Amended) A method comprising:
transmitting, by a communication device to a server computer, an initialization request message to provision access data; 
receiving, by the communication device from the server computer, a dynamic data element;
performing, by a communication device, a message exchange process with a user device, wherein a cryptogram is received from the user device by the communication device during the message exchange process, wherein the cryptogram is formed using at least a first cryptographic key that is on the user device and the dynamic data element;
transmitting, by the communication device, a provisioning request message including a user device identifier and the cryptogram to a server computer, which generates an authorization request message comprising the cryptogram in a second message format by mapping data elements of the provisioning request in the first message format to corresponding data elements of the authorization request message in the second message format, transmits the authorization request message to an authorizing computer, which verifies the cryptogram using a second cryptographic key that is on the authorizing computer; and
receiving, by the communication device, access data in response to transmitting the provisioning request message.
17.	(Original) The method of claim 16, wherein the communication device is a mobile phone and the user device is a card.
18.	(Canceled).
19.	(Original) The method of claim 16, wherein the server computer is in communication with an access data vault, and wherein the server computer retrieves the access data from the access data vault, and transmits the access data to the 
20.	(Original) The method of claim 16, wherein the provisioning request message is in an XML data format.
21.	(Previously presented) The method of claim 1, wherein the user device is in the form of a payment card. 
22.	(Previously presented) The method of claim 1, wherein the user device and the communication device communicate via NFC. 
23.	(Previously presented) The method of claim 1, wherein the user device identifier is a primary account number. 

Prior Art of Record
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Amar et al US Patent 11,134,065 teaches secure data exchange based on receiving access device profile and emulating virtual access device on the communication device based on profile with set of application commands to a transaction applet executing on communication device by concatenating application data in set of application data responses. 

Wang et al US Patent 11,095,449 teaches providing identification using an endpoint device with identity that is unique and securely stored and passed on to access device with signed interaction and cryptogram with generated authorization request. 

Tanner et al US Patent 10,956,899 teaches terminal assembly with physical access point, payment device data with reduced-functionality payment device and the data is identified as emanating from device, where emanating is converted into an authorization request or an access request of a format consistent with full-functionality payment device. 

Prakash et al US Patent 10,861,019 teaches determining confidence level associated with transaction that utilizes dynamic data based on multiple location data(s) in relation to transaction with comparing of two location data based on time elapsed between collection of each data to determine confidence level for authentication of transaction.  

Le Saint et al US Patent 10,601,818 teaches enhance authentication techniques including receiving credential data of secondary device with primary device by generating cryptogram using credential data of the secondary device to request for authorization to use an account with user of the primary device and authorization granted based on verification of cryptogram and other factors. 

O’Connell et al US Patent 9,727,862 teaches payment processing network with authorization engine with keycard, cryptogram generator, access device identification and access request format associated with payment authentication request message to acquirer device within secure physical area. 

Aabye et al US Publication 2019/0303919 teaches enabling digital wallet identifier for secure data exchange for transactions with digital wallet provider, payment credentials to conduct transaction within trusted environment associated with communication device, access device and merchant with authorized request. 

REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds claims dated 11/15/2021 are persuasive for reason of allowance.  
The prior art of record does not explicitly disclose, in light of other features recited in independent claims 1, 11, 16 are as follows :
For Claims 1, 11, 16 ‘ .. receiving, by a server computer from a communication device, an initialization request message to provision access data; 
providing, by the server computer to the communication device, a dynamic data element;
receiving, by the server computer from the communication device, a provisioning request message including a user device identifier and a cryptogram in a first message format, which is received from a user device by the communication device during a message exchange process between the user device and the communication device, wherein the cryptogram is formed using at least a first cryptographic key that is on the user device and the dynamic data element, and wherein the first cryptographic key is derived on the user device;
generating, by the server computer, an authorization request message in a second message format by mapping data elements of the provisioning request in the first message format to corresponding data elements of the authorization request message in the second message format, the authorization request message comprising the cryptogram;
transmitting, by the server computer, the authorization request message to an authorizing computer, wherein the cryptogram is validated using a second cryptographic key that is on the authorizing computer;
receiving, by the server computer, an authorization response message from the authorizing computer; and
in response to receiving the authorization response message, providing, by the server computer, access data to the communication device.’ with additional detailed steps in claim(s) as described in independent claim(s) on  11/15/2021. 
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim(s) under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Dependent claims depend on allowed independent claims, therefore they are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIRAL S LAKHIA/           Examiner, Art Unit 2431